Citation Nr: 0936324	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected anxiety disorder.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 
1977. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a stomach disorder and headaches, as well as 
entitlement to a special monthly compensation based on the 
need for aid and attendance.  Timely appeals were noted from 
that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on sitting at the RO on February 11, 2009.  
A copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his February 2009 hearing testimony, it was indicated 
that the Veteran was treated for his claimed disorders at VA 
Medical Centers in Syracuse and Albany, New York.  VA is 
required to make attempts to obtain records in the custody of 
a Federal department-until it is determined that the records 
do not exist or that further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).  The Veteran also testified that he 
currently receives treatment the Mayagüez VA Clinic in Puerto 
Rico and those records should also be obtained.  Id.  

Review of the Veteran's service treatment records shows that 
he was treated on several occasions for gastrointestinal 
ailments.  Past treatment for stomach problems was noted on 
the Veteran's separation examination, though physical 
examination revealed normal abdomen and viscera.  The service 
treatment records also reflect intermittent complaints of 
headache.  The Veteran indicated on his Report of Medical 
History at service discharge that he had or had had frequent 
headaches, though physical examination revealed a normal 
neurological system.  

Post-service treatment records show treatment for various 
gastrointestinal disorders, including irritable bowel 
syndrome, gastritis, and hiatal hernia.  The Veteran has also 
provided testimony that he currently has frequent headaches.  
During his February 2009 hearing, he expressed a belief that 
his headaches are not only directly related to service, but 
may also be related to his service-connected anxiety 
disorder.  As there is evidence of current disability, as 
well as evidence of the claimed disorders in service, the 
Veteran should be scheduled for VA examinations to determine 
the nature and etiology of any stomach and headache 
pathology.  The Veteran should also be scheduled for a VA 
examination to determine whether his service-connected 
disability render him housebound or in need of the regular 
aid and attendance of another.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Syracuse and Albany VA 
Medical Centers and the Mayaguez VA 
outpatient clinic and ask that all records 
of the Veteran's treatment at those 
facilities for a stomach disorder, 
headaches and psychiatric disability since 
1977 be provided for inclusion with the 
claims folder.  If such records are not 
available, a negative response should be 
obtained.

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed headaches.  The 
claims folder should be made available to  
the examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and  provide a 
complete rationale for any conclusions 
reached.

The examiner should note whether the 
Veteran currently has headaches.  If so, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed headaches are related to the 
Veteran's active service, or to his 
service-connected anxiety disorder.  Any 
opinion should be reconciled with the 
service treatment records showing reports 
of headaches during service and at service 
discharge and the normal neurological 
examination at separation.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed stomach 
disorder(s).  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report and 
a complete rationale for any conclusions 
reached.

For any stomach disorder(s) found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
Veteran's active service.  Any opinion 
should be reconciled with the service 
treatment records showing reports of 
gastrointestinal complaints and diagnoses 
of gastroenteritis and irritable bowel 
syndrome.  

4.  Schedule the Veteran for a VA aid and 
attendance examination.  The examiner is 
requested to provide an evaluation of the 
Veteran's service-connected disabilities 
on his capability for self care in his 
home.  The claims file and a copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed, and the 
rationale for all opinions must be 
provided.  

The examiner's assessment must include, 
but not be limited to, evaluation of such 
conditions as: the ability or inability of 
the Veteran to dress or undress himself or 
to keep himself ordinarily clean and 
presentable; ability or inability to 
attend to the wants of nature; or any 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the Veteran from hazards 
or dangers incident to his daily 
environment.  

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 .  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
